Citation Nr: 0211126	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  99-21 998A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
including as due to exposure to herbicides.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to October 
1971, and had service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1999 rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices (ROs) in Detroit, 
Michigan that denied the benefit sought. 

In February 2001, the Board remanded the case for additional 
development.


FINDINGS OF FACT

1.  The veteran had active service in Vietnam.

2.  Acute or subacute peripheral neuropathy was not 
manifested in service or in the veteran's first postservice 
year.

3.  The veteran is not shown to have peripheral neuropathy. 


CONCLUSION OF LAW

Service connection for peripheral neuropathy is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, and 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
and 3.309 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veteran's Claims Assistance Act of 2000 
(VCAA), which is now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  Regulations implementing the 
VCAA have now been published.  66 Fed. Reg. 45,620 (Aug.29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.236(a)).  See VAOPGCPREC 11-2000. 

VA has fully complied with the mandates of the VCAA.  The 
claim has been considered on the merits.  The file contains 
records from the veteran's period of service, records of 
postservice VA and private medical treatment, records 
pertaining to the veteran's claimed neuropathy, and a recent 
VA examination with medical opinion and an addendum.  
Pursuant to development instructions from the February 2001 
remand and prior to the recent examination, VA sought and 
obtained additional service medical records and records of 
postservice VA and private medical treatment.  VA attempted 
(without success) to obtain the report of an Agent Orange 
examination in the 1970s at the facility in Battle Creek, 
Michigan.  There is no indication that there is any pertinent 
record outstanding. 

In addition, the appellant was provided copies of a rating 
decision explaining why the claim was denied.  Furthermore, 
through the September 1999 statement of the case (SOC), the 
February 2001 remand, the April 2001 supplemental statements 
of the case (SSOC), and various correspondences from VA, the 
appellant has been advised of the laws and regulations 
regarding service connection.  These communications clearly 
explained his rights and responsibilities and advised him 
what evidence is of record and what type of evidence could 
substantiate his claim.  Moreover, the February 2001 
correspondence letter specifically identifies and explains 
the respective responsibilities of VA and the veteran to 
provide evidence.

It is not prejudicial to the appellant to proceed to 
adjudicate the claim based on the current record.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Where, as here, there has 
been substantial compliance with the new legislation and the 
implementing regulations, a remand for further review in 
light of the legislation and implementing regulation would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991). 

Factual Background

Service medical records reveal that the veteran sustained 
superficial fragment wounds of the anterior chest wall and a 
traumatic amputation of the left thumb as the result of small 
arms fire in the Republic of Vietnam during the Vietnam War 
in March 1970.  There is no mention of complaints or findings 
of peripheral neuropathy.  On his September 1971 examination 
for separation, neurological evaluation was normal.

VA outpatient treatment records from the 1970s show that the 
veteran had treatment for low back pain radiating to the hips 
following a fall off of a ladder in 1973.  The diagnosis was 
lumbar myositis.

A May 1979 VA outpatient treatment record showed that the 
veteran was seen for ongoing problems with the left thumb and 
hand.  The impression was pain in a digital nerve 
distribution.

On March 1985 Agent Orange examination it was noted that the 
veteran had a history of a brain concussion at age five when 
he was run over by a car and was in a coma for 10 days.  
Systems review noted no history of seizures, paralysis, 
paresthesia, tremors, or gait disturbance.  

In October 1991, the veteran reported ongoing pain and 
disability in the left hand associated with is traumatic left 
thumb injury.  An October 1991 VA outpatient treatment record 
shows intermittent bouts of pain and swelling in the left 
hand.

VA examination in December 1991 showed that the veteran had 
been experiencing aches and pains in the left phalangeal and 
wrist joints.  These were aggravated by cold weather and 
resulted in diminished grip strength.  The assessment on 
orthopedic consultation in January 1992 was pain at amputated 
thumb, post-traumatic, likely due to gunshot wound and 
subsequent necessary surgery which left the veteran with an 
abnormal thumb.  The examiner indicated that the veteran may 
benefit from hand therapy.

The impression on Electromyography (EMG) and Nerve Conduction 
Velocity Test (NCV) performed by VA in December 1992 was 
normal EMG and NCV.

In a February 1993 statement, the veteran indicated that he 
was having ongoing problems with his left hand and thumb.  He 
reported that a pinched nerve in his neck was diagnosed, and 
was causing problems in his left hand.  

The assessment in a January 1993 outpatient treatment record 
was neuropathy of the left hand.  The assessment on a May 
1993 outpatient treatment record noting pain and swelling of 
the left hand included cervical spine arthritis and left 
thumb amputation pain secondary to gunshot wound.  In 
September 1993, the veteran was seen for treatment for left-
hand symptoms including coldness, loss of strength and pain 
radiating toward the arm on both sides of the thumb stump.  
The assessments included arthritis of the cervical spine, 
peripheral neuropathy, and rule out peripheral vascular 
disease.  

Records from a VA neurosurgery clinic dated in January and 
April 1994 show that the veteran was seen for a two year 
history of burning type pain beginning at the left elbow and 
extending into the forearm, involving all of his fingers.  
His history of service related prior partial amputation of 
the left thumb was noted.  Evaluation by the vascular 
surgeons showed no evidence of vascular insufficiency.  Prior 
EMG supposedly showed some evidence of nerve root compression 
on the neck.  No complaints of right upper extremity or lower 
extremity pain were reported.  An EMG showed no evidence of 
radiculopathy, plexopathy, or neuropathy.  Symptoms included 
burning pain exacerbated by cold, skin color changes, 
swelling of the hand, and numbness.  Physical examination 
revealed a slightly mottled left hand, no swelling, normal 
muscle strength, mild hypesthesia, and symmetrical deep 
tendon reflexes.  The chief of neurosurgery indicated that 
the veteran's symptoms were consistent with reflex 
sympathetic dystrophy and that his EMG shows no other 
apparent cause of his pain.  The veteran was referred to the 
pain service for a nerve block.  

A narrative summary in a January 1994 VA EMG report indicates 
that nerve conduction studies of the left upper extremity, 
including proximal conduction as measured by F-waves, were 
normal.  Needle examination was also normal.  The 
interpretation was that there was no electrodiagnostic 
evidence of a left upper extremity radiculopathy, plexopathy, 
or mononeuropathy.  

A VA outpatient treatment record dated in August 1994 reveals 
that the veteran has reflex sympathetic dystrophy, and that 
treatment of this condition included a nerve block.  
Subsequent VA pain clinic records dated through March 1995 
show that the veteran's pain symptoms continued despite 
stellate ganglion blocks.  The diagnosis was refractory RSD 
(reflex sympathetic dystrophy) left hand, not responsive to 
medical treatment or multiple blocks. 

The diagnosis on VA examination in June 1995 was traumatic 
amputation of the left finger (thumb), with subsequent 
development of sympathetic dystrophy.  The RO granted service 
connection for this disorder by way of a June 1995 rating 
action.

An October 1996 VA outpatient treatment record shows 
treatment for complaints of pain and numbness in the left 
hand and upper extremity as well as for recent complaints of 
pain/numbness in the right upper extremity and in both lower 
extremities.  The treating physician found that neurological 
examination was entirely normal and that motor testing 
revealed an incomplete effort.  It was reported that the 
veteran had major psychiatric overlay, and that there were no 
organic reasons for the symptoms.  

In a March 1999 statement, the veteran indicated that he was 
being treated by a neurologist and that he would like 
additional information concerning acute and subacute 
peripheral neuropathy.
 
Medical records from a private facility (the Borgess Medical 
Center) dated from March to May 1999 show a diagnosis of 
peripheral neuropathy.

On a March 1999 consultation report from a private physician, 
Dr. MJK, the diagnostic impressions included peripheral 
neuropathy, history of Agent Orange exposure and cervical 
spondylosis, greatest at C5-6.  The physician indicated that 
the veteran "presents with what appears to be signs and 
symptoms secondary to a peripheral neuropathy most likely 
secondary to Agent Orange exposure but this needs to be 
further evaluated and assessed."

In a November 1999 statement on his VA Form 9, the veteran 
indicated that he had reported numbness in his legs and feet 
in approximately 1972 or 1973.  He stated that he was given 
an Agent Orange physical in the 1970s, at which time he 
alerted the examiners of his numbness.  The veteran asserted 
that his condition did exist approximately one year following 
his return from Vietnam, that he had alerted VA to his 
symptoms, and they disregarded them at that time.  

Private records from the Borgess Medical Center included an 
August 2000 EMG report, the interpretation of which was 
"Normal EMG and nerve conduction study."

An MRI of the brain at Southwest Michigan Imaging Center in 
August 2000 revealed an arachnoid cyst seen in the left 
anterior cranial fossa and small focal area of long T2 
relaxation time seen in the left centrum semiovale that could 
represent an area of gliosis, possibly related to old injury, 
ischemia or demyelination.   

Private records from Kalamazoo Neurology dating from April 
1999 through April 2001 show diagnoses including: peripheral 
neuropathy; history of reflex sympathetic dystrophy of the 
left upper extremity; post-stroke syndrome and dysesthesias, 
with contributory factors including idiopathic peripheral 
neuropathy and post-stroke syndrome.

On VA peripheral neuropathy examination in January 2002, the 
examiner reported that he did not see any evidence of 
peripheral neuropathy.  It was found that the veteran's 
complaints suggested a conversion reaction, but the examiner 
requested another EMG and NCV study for evaluation.  His 
concluding opinion was that the veteran's complaints were not 
likely related to an in-service disease or injury, including 
exposure to Agent Orange.  VA EMG and NCV studies in January 
2002 were normal.  The report of these tests specifically 
indicates that there was no definite evidence of peripheral 
neuropathy.  

In a March 2002 addendum, the VA physician who examined the 
veteran in January 2002 indicated that he had reviewed the 
veteran's records, that they showed the veteran had a normal 
EMG and NCV, and confirmed that the veteran does not have 
peripheral neuropathy. 

Analysis

A veteran is entitled to service connection for disability 
resulting from disease or injury coincident with active 
service, or if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.306(a).

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection may be allowed on a presumptive basis for 
acute and subacute peripheral neuropathy as a result of 
exposure to herbicides, if that disability becomes manifest 
to a compensable degree within one year after the veteran's 
separation from service.  Acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1116, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that he now has peripheral neuropathy 
that is a result of exposure to herbicides while serving in 
Vietnam.

There is no competent evidence that the veteran has ever had 
acute or subacute peripheral neuropathy.  Such disability was 
not manifested in service or in the first postservice year.  
His own assertions that he had such disability are not 
competent evidence, as he is a layperson untrained in medical 
matters.  Consequently, presumptive service connection for 
such disability is not warranted.  Furthermore, the 
preponderance of the evidence is against a finding that the 
veteran now has peripheral neuropathy.  While such diagnosis 
was proffered by a VA examiner in 1993; by a private 
physician (who also noted "Agent Orange" exposure and 
recommended further studies) in March 1999; and in 1999-2001 
records from Kalamazoo Neurology, subsequent exhaustive 
studies by VA have established that the veteran does not have 
peripheral neuropathy.  As the more recent VA examinations 
which determined that the veteran did not have peripheral 
neuropathy were the most detailed/exhaustive studies in the 
matter, they are of greatest probative value on the question 
of whether or not the veteran has a disability characterized 
as peripheral neuropathy.  In the absence of a showing of 
such disability, service connection for the disability is not 
warranted.  

It is noteworthy that the veteran's symptoms of left-hand 
pain and dysesthesia have been attributed to reflex 
sympathetic dystrophy, which is already service-connected  



ORDER

Service connection for peripheral neuropathy is denied.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

